ORDER
PER CURIAM.
On further consideration of the certified copy of the order issued by the Supreme Court of New Jersey disbarring respondent, see In re Zander, No. D-94 (N.J. September 14, 2007), following his conviction for acting as an accessory after the fact to mail fraud, this court’s November 13, 2007, order in no. 07-BG-1187 suspending respondent from the practice of law pending final disposition by this court, this court’s March 4, 2008, order in 08-BG-81 referring the matter to the Board directing it to institute a formal proceeding for determination of the nature of the offense for the purpose of determining whether the crime involves moral turpitude, the May 23, 2008, Report and Recommendation of the Board on Professional Responsibility recommending disbarment as identical reciprocal discipline and dismissing as moot no. 08-BG-81, there appearing to be no exceptions or oppositions to the recommendation, and it further appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Ben J. Zander is hereby disbarred from the practice of law in the District of Columbia; however, for purposes of reinstatement, this disbarment will not commence to run until such time as respondent files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g). See In re Alexander, 865 A.2d 541 (D.C.2005) (disbarment for embezzlement of funds from estate respondent was helping to administer); In re Sumner, 762 A.2d 528 (D.C.2000)(In uncontested reciprocal discipline cases, absent a finding of grave injustice, this court will impose identical reciprocal discipline). It is
FURTHER ORDERED that no. 08-BG-81 is hereby dismissed as moot.